Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.	 Claims 1-6 are directed to an allowable product (“a dielectric composite material”).  Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 8 and 10-14 (“a capacitor”), previously withdrawn from consideration as a result of a restriction requirement, are now subject to being rejoined.  Specifically, since the applicant has amended non-elected, withdrawn Claims 8 and 10-14 to contain the same limitations as those in allowable product claims, it is clear that applicant has fulfilled the conditions for rejoinder of Claims 8 and 10-14 to Claims 1-6.  Claims 8 and 10-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
3.	Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/17/2020 is hereby withdrawn. 
4.	In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Howard Gitten on February 26, 2021. 
The application has been amended as follows:
Claim 1 is amended as follows:
1.	(Currently Amended) A dielectric composite material comprising:
an electrical insulator;
unagglomerated primary [[unagglomerated]] nanoparticles [[substantially]] homogenously dispersed within the electrical insulator without forming agglomerates, the unagglomerated primary [[agglomerated]] nanoparticles being at least one of aluminum, aluminum oxide, and aluminum coated with a surface oxide layer; and
the electrical insulator being a dissimilar material from the unagglomerated primary nanoparticles.

Written descriptive support for this amendment is found in Paragraphs [0024]-[0025] and [0029]-[0030], of applicant’s published application, i.e., US 2019/0287694 (see also cancelled original claim 7 language).

Claim 9 is cancelled as follows:
9.	(Cancelled).

6.            The claims are renumbered as follows:

Claim 8 becomes Claim 7, which depends on Claim 1; reads as “A capacitor comprising the dielectric composite material of claim 1”. 
Claim 10 becomes Claim 8, which depends on Claim 7; reads as “The capacitor of claim 7”.
Claim 11 becomes Claim 9, which depends on Claim 7; reads as “The capacitor of claim 7”.
Claim 12 becomes Claim 10, which depends on Claim 7; reads as “The capacitor of claim 7”.
Claim 13 becomes Claim 11, which depends on Claim 7; reads as “The capacitor of claim 7”.
Claim 14 becomes Claim 12, which depends on Claim 7; reads as “The capacitor of claim 7”.

Reasons for Allowance
7.	Upon further consideration in light of applicant’s explanation provided at Page 5 of their Remarks filed 12/07/2020, the 112, 2nd paragraph rejection set forth in Paragraph 10 of the Office action mailed 09/17/2020 is no longer applicable, and thus, withdrawn. 
8.	The present claims are allowable over the prior art references of record, namely, XU et al. (“Effects of the low loss polymers on the dielectric behavior of novel aluminum-filled high-k-nano-composites”, Proceedings of IEEE 54th Electronic Components and Technology Conference, 09 August 2004, Pages 158-170)1 and Bernius et al. (US 2004/0180988).
9.         Upon consideration of the issues in the present application based on applicants’ arguments presented at Pages 7-15 of their Remarks filed 12/07/2020, the 102 and 103 rejections set forth in Paragraphs 11-19 of the Office action mailed 09/17/2020 are deemed to be overcome.  In particular, none of the references relied upon individually or in combination teaches or would have suggested the claimed dielectric composite material (and a capacitator comprising the 
Accordingly, claims 1-6, 8 and 10-14 are deemed allowable over the prior art references of record.

Correspondence
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 01/13/2020.